Mr. President
Mr. Secretary General
Excellencies
Distinguished Delegates
I would like to present warm greetings of His Majesty The King, Her Majesty The Queen and the people of Bhutan, from the land of Gross National Happiness.
To begin with, we express our solidarity with the international community as we cope with COVID-19. We offer prayers for lives lost to the pandemic and we wish strength to their loved ones.
Mr. President, I would like to congratulate you on your election as the President of the 75th Session of the General Assembly. I assure you my delegation’s full support in the discharge of your important responsibilities. I also commend your predecessor’s exemplary leadership in steering the 74th Session of the General Assembly.
COVID-19 and Bhutan’s unique story
Like never before, at least in our lifetime, we are witnessing a pandemic that has heavy bearings on our lives and livelihoods.
But, it is comforting that the UNGA is happening around this time. It provides us a platform to share and learn from each other in these extraordinary times. And I know all nations represented here are always ready to lend their ears on matters of global concern.
We are tackling COVID-19 as a single global community. We came this far sharing knowledge, information, experiences and evidences on the disease. I thank you all for the support. Bhutan has learned a lot in this exercise.
And today, I seek your attention as I share the COVID-19 story of our small Himalayan Kingdom. This story revolves around a compassionate, wise and an astute 21st century King. A King we view with divine reverence and yet is so learned about every modern detail.
His Majesty The King has always been the symbol that held Bhutan together in its purpose and pursuits. It was always his Royal priority to protect the people of Bhutan at all times.
And in this pandemic, our King spearheads the battle to guard the country from the virus, making sure all Bhutanese, home and abroad, are safe and their spirits uplifted.
And then, we have Her Majesty The Queen, so passionately complementing all of His Majesty’s efforts.
Under direct supervision of our King, we have meticulous surveillance systems in place. Which includes close monitoring of our international entry points and timely institution of 21 days quarantine, which is mandatory for everyone entering Bhutan and fully sponsored by the government. Reliable and free testing facilities are also set up across the country.
We have a professional health minister leading the team to execute every detail of the royal guidance. All these are being ensured without any compromise on routine health services like vaccination, MCH and NCD packages. And as I share this with much sense of achievement on this forum. I cannot help but thank all our frontline workers.
Reciprocating the royal initiatives, all Bhutanese have gladly embraced the new practices of wearing face masks, maintaining physical distance, hand washing and avoiding unnecessary crowding to complement the efforts of the government. I am very grateful to the Bhutanese people for their support.
It is through this act of unity that we managed to keep the number of cases low. As of today, we recorded 261 positive cases, of which 192 have recovered. Mortality from COVID-19 remains zero.
On all occasions, His Majesty expresses appreciation to the people for their hard work and solidarity. And in turn, people have their hearts filled with gratitude and devotion for our King. This unconditional unity under His Majesty’s leadership is the most distinct winning factor in our fight against COVID-19.
COVID-19 and GNH
For anything to thrive, we need a fertile ground. For Bhutan, to display innate qualities of harmony, we have the ambience of Gross National Happiness. It builds around the intrinsic values of interdependence, humanity and compassion.
As a key component of GNH, our visionary monarchs emphasised on protection and preservation of our environment. We have the Constitutional mandate to ensure 60 percent forest cover at all times and to maintain ‘inter-generational equity’ of our natural resources.
So today, when the world is dealing with issues of climate change, we are grateful for the wise decisions that kept Bhutan carbon negative.
Similarly, our Constitution mandates free healthcare and education for all Bhutanese. Our monarchs have always insisted on strengthening the social sector saying it is an investment not an expenditure.
Despite being a resource constrained country, access to these sectors is not an issue for the Bhutanese people. Which is why our existing public healthcare system needed only minimum adjustment to cope with the pandemic.
I personally feel this pandemic brought out the very essence of GNH, which seeks wellbeing of the people, not just of oneself but everyone around us. This disease, being highly contagious, requires us to act responsibly, so that our actions don’t compromise the safety of those who are more vulnerable.
Understanding the pathophysiology of COVID-19, as a medical person, I am convinced that until we have effective vaccine the combination of professionally designed and well implemented physical distancing (which in extreme sense is called lockdown), and easily accessible and reliable testing is the best approach.
Our lockdown template elaborates three phases that adds up to three weeks, followed by 10 days of gradual unlocking phases. Bhutan experienced our first lockdown last month. To break the chain of transmission, people cooperated by staying home all through, allowing front-liners to do their jobs day in and out. (COVID-19 and social, economic interventions)
Even before COVID-19 was declared a pandemic, His Majesty expressed concerns that Bhutan will not be spared by this outbreak. He reminded us that if we are not strategic, the health crisis could easily lead to economic problems and subsequently to social crisis.
Which is why, all interventions to look after the livelihood of the people , are designed within the magnanimity of our King. The conventional fiscal and monetary measures attend to the affected entities and individuals. Special teams are formed to look after both informal and formal sectors.
However, His Majesty’s biggest concern is for those who could fall into the cracks within the system, which happens particularly in times of crisis. Thus, the King’s Relief Fund ensures no one is left behind.
The royal intervention goes to the extent of taking care of the interest payment on all loans of the citizens for a year. A special package is designed for the elderly and people with co-morbid medical conditions. Besides other social supports, essentials are delivered at their doorsteps. This unique feature is designed particularly to protect the most vulnerable group.
His Majesty has always commanded that we should not lose even a single person to the disease. Hopefully, with all these interventions, we will be able to live up to our King’s expectations.
75th Anniversary of the UN
We all know UN has come a long way and achieved major milestones. When the UN celebrated the 25th anniversary, it was on the theme of Peace, Justice and Progress. Despite challenges, we have seen so much improvement in these areas.
Twenty-five years later, on its 50th anniversary, it committed to the theme of poverty eradication. Had it not been for the pandemic, we were well on track.
And the theme for the 75th anniversary on “multilateralism” cannot be more relevant. Like climate change, COVID-19 also knows no borders, and similarly affects developing countries disproportionately.
We do not know what is coming next. We also do not know when SARS- CoV-3 will hit us. In that sense, are we not interconnected? Is there a second option to multilateralism? These are questions we must keep asking ourselves frequently peaceful coexistence among ourselves and with the nature around us is the best vaccine for humanity to thrive on this planet.
In this small, intricate world, while fighting a highly infectious disease, it will be a big blunder if we do not help the developing world to have access to all the critical resources including vaccine when it actually becomes available.
I emphasize on the global message of no one being safe until all of us are safe. This is so true that for a highly contagious disease, you can never be safe until everyone else is safe.
2030 Agenda of Sustainable Development Goals (SDGs)
Now let me touch a bit on the SDGs, the universal goals for our sustainable future.
For us, the SDGs resonate well with our developmental plans based on the principles of GNH. For the same reason, Bhutan was on track to become an early achiever of the SDGs, as shown by the voluntary review in 2018.
But these were the goals set before the pandemic. Our planning commission is closely studying the impact of COVID-19 on our developmental plans. Even otherwise, trends around the world and back home offer evidence enough that we will now be falling short of the targets.
All 17 SDGs are interconnected, and not a single sector will be spared by the consequences of this pandemic. Most obvious ones are the goals on health, education and our economy.
If individuals or agencies or even governments are re-aligning with the realities of COVID-19, shouldn’t we revisit SDGs too? I feel it is time to field a special team to work on a new framework of SDGs, which should encapsulate all elements that will help us walk the path of new normal with more prudence.
LDC graduation
Just as we see the need to review the whole SDGs, this pandemic has also derailed us off the LDC graduation track. Our current plan was designed to help Bhutan graduate from LDC category in 2023. Now everything has changed, as our focus has shifted to saving lives and livelihoods from the challenges posed by this pandemic.
We know millions are pushed back into poverty, and more lost their jobs. We would have gone back by decades. Bringing our developmental achievements back on track will not be easy. And for some developing countries, it will be almost irreversible.
Therefore, I would like to request the UN to reset this global developmental path and help us regain our grip for smooth transition from the LDC category.
UN Reform and Peacekeeping
Mr. President, at a time when the relevance of multilateralism is often questioned, Bhutan’s faith in the Organisation remains unwavering and firm. The challenges we face as a global community are numerous and multifaceted for individual states to tackle on its own. From our perspective, there is no alternative but to work together.
At the same time, the UN must also evolve and match the changing realities. In particular, the existing structure and composition of the UN Security Council do not reflect the current realities and circumstances of the world.
Bhutan has also long supported the aspirations of the G4 to serve as Permanent Members to an expanded Security Council, of course, with Africa also appropriately represented.
As a peaceful country, we have enjoyed the benefits of the UN membership for almost five decades. We joined the fraternity of troop and police-contributing countries in the year 2014. Since then, our engagements in peacekeeping operations have gradually increased. We stand ready to be deployed at all times. (Conclusion)
Excellencies, ladies and gentlemen, with health and education being the priority of this government, may I remind you that last year I shared with you all, the gratifying news of making our teachers the highest paid civil servants in my country.
With such historic initiatives, my government was excited to redefine our education system that was not just about school enrollment and conventional teaching. We were going all out to engage our children in learning process that is meaningful, and built around relevant skills and innovation.
But it is disappointing when we have to opt for online and distant learning due to circumstances. This robs our young minds of opportunities to play and eat together with peers and teachers on the same campus.
In the process, they are deprived of all the values of human connection, which we all know, have huge psycho-social impact. We may not realize it today but will have to bear the brunt down the line. It could impact an entire generation of our children if we are not mindful of that today.
The COVID-19 has revealed a stark fact that our investments in these social sectors are far and lacking. No one can be sure when SARS-CoV-3 might trigger another pandemic.
Therefore, we must redesign our developmental path and double up our investment in these social sectors. Going forward, relevantly educated and healthy global citizens will have to be at the heart of the new normal.
If we all are convinced that spending more on health and education is an investment and not an expenditure, if we live by this commitment it would be a different ball game hereafter.
That way, when we celebrate UN’s next milestone, the 100th anniversary, we would have achieved 100 per cent literacy rate, which empowers everyone with relevant skills and knowledge for a meaningful life.
This would also enable everyone to be 100 per cent digitally competent to help them derive advantages of technology from all corners of the world.
And as a medical practitioner, it would be wish fulfilling if our health system improves so much that our life expectancy touches 100 years when UN turns a century in 2045.
Finally, in wishing the 75th session of the UNGA every success, we send prayers for good health and happiness of every living being on this planet.
Thank you and Tashi Delekl